Citation Nr: 0212728	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  94-33 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 30 percent for Meniere's 
Syndrome with associated hearing loss, tinnitus, and 
dizziness


REPRESENTATION

Appellant represented by:	Mr. Peter R. Masciola, 
Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1957 to November 1961.

In May 1995, the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, denied the 
veteran's claim for service connection for Meniere's Disease 
with associated vertigo and dizziness.  He appealed the 
decision to the Board of Veterans' Appeals (Board).  He also 
appealed a claim for service connection for a hearing loss 
disability, and in May 1996 the Board granted his claim for 
the hearing loss and remanded his claim for Meniere's Disease 
to the RO for further development and consideration.  In 
April 1997, while the case was on remand, the RO in Jackson, 
Mississippi, the jurisdiction where the veteran had moved to, 
granted his claim for Meniere's Syndrome with the associated 
hearing loss, tinnitus, and dizziness and assigned an initial 
30 percent rating retroactively effective from April 8, 1994.  
He then submitted a timely Notice of Disagreement (NOD) in 
May 1997 requesting a rating higher than 30 percent for this 
disability, and after denying a rating higher than 30 percent 
the RO returned the case to the Board for consideration of 
this issue.  The Board denied the claim for a higher rating 
in September 1997, and the veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).

In August 1998, during the pendency of the appeal to the 
Court, the veteran's representative and VA's General 
Counsel-representing the Secretary, filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case for further development and consideration.  
The Court granted the joint motion for remand (JMR) in an 
order issued later in August 1998 and returned the case to 
the Board for compliance with the directives specified.  
After receiving the case back from the Court, the Board 
remanded it to the RO in December 1998 to comply with the 
Court's order.  The RO subsequently issued a decision in 
March 1999 continuing to deny the claim for a rating higher 
than 30 percent for the Meniere's Syndrome with associated 
hearing loss, tinnitus, and dizziness.  But the RO assigned 
an earlier effective date (EED) of April 9, 1993, for the 
award of compensation for this disability.  The veteran has 
continued to pursue his appeal for a rating higher than 30 
percent, however, and this is the only remaining issue 
currently before the Board.


FINDING OF FACT

The veteran experiences attacks of vertigo at least one to 
four times each month as a result of his Meniere's Syndrome; 
he also has a Level IV hearing loss in each ear and 
experiences recurrent tinnitus.


CONCLUSION OF LAW

The criteria have been met for a 60 percent rating for the 
Meniere's Syndrome with the associated hearing loss, 
tinnitus, and dizziness.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 4.86, 4.87, 
4.87a, Diagnostic Codes 6100, 6204, 6205, and 6260 (1998 and 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Here, though, the requirements of the VCAA have been 
satisfied.  On every occasion that the RO has denied the 
claim at issue for a rating higher than 30 percent, the 
veteran has been duly notified of the reasons and bases 
for the decision.  He also has received a Statement of the 
Case (SOC) and Supplemental Statement of the Case (SSOC) on 
this specific issue of the propriety of his current rating, 
further discussing the reasons and bases for denying a higher 
rating and citing the governing laws and regulations.  This 
included, as discussed in further detail below, explaining 
the changes that occurred in the governing laws and 
regulations during the pendency of his appeal.  The RO also 
sent him a letter in February 2001 discussing the legal 
implications of the VCAA, and the SSOC issued in June 2001 
also explained the implications of this new law.  Moreover, 
the veteran has undergone VA medical examinations, including 
by specialists, to obtain medical opinions concerning the 
severity of his disability.  Indeed, that was partly the 
reason the Board remanded this case to the RO in December 
1998.  The Board also remanded the case, however, to obtain 
additional medical treatment records that are relevant to his 
appeal.  And the records of all of the doctors cited have 
been obtained, including those of Dr. Neal S. Beckford, an 
otolaryngologist, and David Zapala who is an audiologist at 
Methodist Hospital in Memphis, Tennessee.  Also on remand, 
the RO tried to obtain the records of Dr. Byron M. Curtner, 
but his Sherwood office responded in April 1999 that no 
records were located at that family medical center concerning 
the veteran and that Dr. Curtner may have seen the veteran in 
consultation, instead, at the North Little Rock (NLR) family 
practice.  But no additional records were located there, 
either.


The veteran also more recently had a video-conference hearing 
in June 2002, before a Member of the Board, to further 
discuss his allegations.  His wife testified during that 
hearing as well.  So he has received all of the consideration 
required by the VCAA, and the Board may proceed to issue a 
decision in his appeal without fear of prejudicing him.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

II.  Method of Determining the Rating for a Disability

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  And when, as here, the veteran 
timely appealed the rating initially assigned for 
his disability-just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context.  This, in turn, requires determining whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at others.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1998).  If this were not the case, his current 
level of functional impairment would be the utmost 
consideration.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


III.  Applicable Rating Criteria and Legal Analysis

On June 10, 1999, during the pendency of this appeal, changes 
were made to the schedular criteria for evaluating the 
severity of disabilities involving the ears and other sense 
organs.  See 64 Fed. Reg. 25,202-25,210 (1999) 
(codified at 38 C.F.R. §§ 4.85-4.87).  The revisions included 
Meniere's Disease, hearing loss, and tinnitus.  So the Board 
must consider both the former and revised criteria in 
deciding this case and apply the version that is most 
favorable to the veteran.  See Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).  If, however, a higher rating is warranted 
under the new criteria, then he can only receive the higher 
rating as of the effective date of the change in regulation.  
In other words, to also receive a higher rating for the 
period preceding the effective date of the change in 
regulation, he must satisfy the old criteria too.  See Rhodan 
v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-
7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion), vacated 
and remanded sub nom. Haywood v. West, 
No. 99-7056 (Fed. Cir. Oct. 28, 1999) (unpublished opinion).  
See also VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; Green v. Brown, 10 Vet. App. 
111, 116-119 (1997).

According to the old criteria, a 100 percent rating was 
warranted for Meniere's Syndrome if it was severe with 
frequent and typical attacks, vertigo, deafness, and a 
cerebellar gait.  A 60 percent rating required moderate 
impairment, with less frequent attacks, including a 
cerebellar gait, and a 30 percent rating was warranted if the 
condition was only mild, with aural vertigo and deafness.  
38 C.F.R. § 4.87a, Diagnostic Code 6205 (1998).

Under the revised criteria, a 100 percent rating is warranted 
for Meniere's Syndrome (endolymphatic hydrops) if there is 
hearing impairment with attacks of vertigo and a cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  A 60 percent rating requires hearing impairment 
with attacks of vertigo and a cerebellar gait occurring from 
one to four times a month, with or without tinnitus.  And a 
30 percent rating requires hearing impairment with vertigo 
less than once a month, with or without tinnitus.  A note 
under this regulation also indicates that Meniere's Syndrome 
may be rated, alternatively, by separately evaluating the 
vertigo (as a peripheral vestibular disorder), 
hearing impairment, and tinnitus, whichever method results in 
a higher overall evaluation.  But the ratings based on 
hearing impairment, tinnitus, or vertigo, cannot be combined 
with the rating under Diagnostic Code 6205 for Meniere's 
Syndrome.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2002); 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
citing 38 C.F.R. §§ 4.14, 4.25, concerning VA's prohibition 
against "pyramiding" of disabilities by assigning multiple 
ratings for the very same symptoms.

According to the old criteria, a 30 percent rating was 
warranted for peripheral vestibular disorders-such as 
vertigo, if the condition was severe, as evidenced by 
tinnitus, dizziness, and occasional staggering.  A 10 percent 
rating required moderate impairment, with tinnitus and 
occasional dizziness.  And the rating obtained under this 
code could be combined with a separate rating for hearing 
loss.  38 C.F.R. § 4.87a, Diagnostic Code 6204 (1998).

Also under the revised criteria, a 30 percent rating is 
warranted for peripheral vestibular disorders-such as 
vertigo, if there is evidence of dizziness and occasional 
staggering.  Whereas a 10 percent rating requires occasional 
dizziness.  However, there must be objective findings 
supporting the diagnosis of vestibular disequilibrium before 
a compensable evaluation can be assigned under this code and, 
just as previously, the rating obtained under this code can 
be combined with a separate rating for hearing loss.  
38 C.F.R. § 4.87, Diagnostic Code 6204 (2002).

Ratings for hearing impairment are determined by applying the 
criteria set forth at 38 C.F.R. § 4.85.  And under these 
criteria, ratings for a bilateral hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85(a), (d) (2002).  
For the most part, this is the same as things were prior to 
June 10, 1999.  Compare 38 C.F.R. § 4.85 (1998 and 2002); see 
also VAOPGCPREC 32-97 (Aug. 29, 1997).  The only difference 
is that now there are certain, clearly defined, exceptions 
where the actual method of rating a hearing loss disability 
has changed.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
ranging from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b), 
(e) (2002).  The amended regulations changed the title of 
Table VI from "Numeric Designations of Hearing Impairment" 
to "Numeric Designations of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination."  See 
64 Fed. Reg. 25202 (May 11, 1999).  Moreover, Table VII was 
amended in that hearing loss is now rated under a single 
code, Diagnostic Code 6100, regardless of the percentage 
of disability.  See 64 Fed. Reg. 25204 (May 11, 1999).

The amended regulations also added two new provisions for 
evaluating veterans with certain exceptional patterns of 
hearing impairment that cannot always be accurately assessed 
under § 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that these 
veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  
The first new provision, 38 C.F.R. § 4.86(a), indicates that 
if the puretone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision 
is inapplicable in this particular appeal, though, since the 
veteran's puretone thresholds only have been 55 decibels or 
more in two of the four specified frequencies.  While he has 
had at least a 55 decibel loss in the frequencies of 3000 and 
4000 Hertz, he consistently has had less severe hearing 
impairment in the lower frequencies of 1,000 and 2,000 
Hertz-in fact, much less than the minimum 55 decibel loss.  
So this change in the rating criteria, for special 
circumstances, is of no benefit to him currently.  
See Karnas, 1 Vet. App. at 312-13.

The second new provision, 38 C.F.R. § 4.86(b), indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Id.  Here though, again, the 
veteran's hearing loss does not fit within this special 
exception.  See Karnas.  So the severity of his bilateral 
hearing impairment is determined just as it was prior to June 
10, 1999, the effective date of the change to the new 
criteria.

When examined by VA on the dates indicated, the veteran had 
the following average pure tone thresholds, in decibels, and 
speech discrimination scores:

Exam Date	Pure Tone Avg. (R)/(L)	Speech Recognition % 
(R)/(L)
7/93		46.25/45			92/94
6/96		46.25/47.5			90/88
2/01		50/50				80/76

*(R)=right ear
*(L)=left ear

Correlating those results with Table VI of § 4.85 shows that 
he had Level I hearing acuity in each ear (i.e., bilaterally) 
during the July 1993 VA audiometric evaluation, Level II 
hearing acuity, bilaterally, during the June 1996 evaluation, 
and Level IV hearing acuity, bilaterally, during his most 
recent VA evaluation in February 2001.  So, at worst, he has 
had Level IV hearing acuity in each ear, which in turn 
corresponds to a 10 percent rating under Table VII of § 4.85.

The veteran also had essentially the same degree of overall 
hearing loss in each ear when he was examined in March 2001 
by the private audiologist, David Zapala, at Methodist 
Hospital.  And that seems only logical since that hearing 
evaluation occurred only about 1 month after the most recent 
VA audiometric evaluation in February 2001.  The consistency 
of the results of those two evaluations means the veteran's 
hearing impairment has been measured accurately.

As for the tinnitus, according to the old criteria, a single 
10 percent rating was warranted if it was persistent as a 
symptom of a head injury, concussion, or acoustic trauma.  38 
C.F.R. § 4.87a, Diagnostic Code 6260 (1998).

The amended regulation continues to provide a single 10 
percent rating for tinnitus, and the only requirement is that 
it must be recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  And just as with the other symptoms associated with 
Meniere's Syndrome, the rating for the tinnitus may be 
combined with separate ratings for a peripheral vestibular 
disorder-such as vertigo, or hearing impairment.

So under either the former or revised criteria, the maximum 
schedular ratings the veteran can receive for his hearing 
loss and tinnitus are 10 percent for each condition, 
regardless.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (ratings for hearing impairment are determined by 
a "mechanical," nondiscretionary application of the results 
of the audiometric evaluations to the specific criteria 
of the Rating Schedule).  If the ratings for those two 
component symptoms are combined-10 percent for the bilateral 
hearing loss and another 10 percent for the tinnitus, they 
total 20 percent.  See 38 C.F.R. § 4.25.  Consequently, 
the determinative issue for deciding whether he is entitled 
to an overall rating higher than 30 percent for his Meniere's 
Syndrome with the associated hearing loss, tinnitus, and 
dizziness, turns on the question of whether he has sufficient 
peripheral vestibular dysfunction (due to his 
vertigo/dizziness), which is the only remaining relevant 
symptom for consideration.  See Massey v. Brown, 7 Vet. App. 
204 (1994) (it is error, as a matter of law, for VA to 
consider factors outside the rating schedule when determining 
the severity of a disability).  And there is conflicting 
medical and other evidence concerning this dispositive issue, 
both insofar as whether the veteran currently has peripheral 
vestibular dysfunction and, even if so, the relative 
frequency and severity of it.

While testifying during his June 2002 video-conference 
hearing, the veteran alleged that he experiences vertigo 
(dizziness, etc.) and a cerebellar gait (staggering) far more 
often than was indicated in the reports of his vestibular 
balance and audiology evaluations in March 2001 at Methodist 
Hospital.  The reports of those evaluations indicate that he 
experiences vertigo only episodically, about 1-2 times a year 
total, and that when he does it last anywhere from 24-48 
hours.  He also reportedly said that he had experienced the 
vertigo at that very same frequency for many years, indeed, 
since 1961 when his service in the military ended.  
The report of a follow-up consultation later in March 2001, 
with his primary care otolaryngologist Neal S. Beckford, 
M.D., who had referred him to Methodist Hospital for those 
diagnostic evaluations, indicates that, while those tests 
showed objective evidence of longstanding left peripheral 
endorgan dysfunction, they were otherwise unremarkable.  Dr. 
Beckford also indicated that MRIs from past evaluations were 
negative for signs of retrocochlear lesions.  
Lastly, Dr. Beckford discussed his treatment recommendations 
with the veteran (which included simple observation versus 
vestibular suppressants versus possible endorgan ablation or 
vestibular nerve section), but the veteran and his wife 
ultimately decided not to pursue any further therapy at all.

So if, in fact, the veteran only experiences attacks of 
vertigo episodically, about 1-2 times a year total, as he 
reportedly indicated when seen at Methodist Hospital in March 
2001, then he does not have sufficient peripheral vestibular 
dysfunction to warrant a rating higher than 30 percent under 
either the former or revised criteria, and regardless of 
whether his Meniere's Syndrome is rated as a single 
collective entity under Code 6205, or whether, instead, the 
individual component symptoms associated with it (of hearing 
loss, tinnitus, and dizziness/vertigo) are each rated 
separately under Codes 6100, 6260, and 6204, respectively, 
and then combined under § 4.25.  In the former scenario, if 
rated entirely under Code 6205, it could not reasonably be 
said that his Meniere's Syndrome was more than mild, and 
therefore 30 percent disabling, particularly since both aural 
vertigo and deafness, even if experienced, were symptoms 
included in the 30 percent rating under the old criteria, and 
since his attacks of vertigo-again, even assuming he 
experiences them, still would not be of sufficient frequency 
(i.e., "...from one to four times a month") for a rating 
higher than 30 percent under the new criteria, either.  And 
by the same token, if you rated his peripheral vestibular 
dysfunction separately under Code 6204, under either the 
former or revised criteria, he still would not have 
sufficient impairment (i.e., more than 10 percent under this 
code)-which, when combined with the 10 percent for his 
bilateral hearing loss under Code 6100 and the 10 percent for 
his tinnitus under Code 6260, would total more than his 
current 30 percent.  38 C.F.R. § 4.25.

There also is other medical evidence of record unfavorable to 
the claim for a higher rating.  When examined in a private 
clinic several years ago, in April 1994, the veteran said 
that he had been experiencing lightheadedness and dizziness 
all of that day, and actually during the day prior as well in 
addition to headaches.  But his examining physician 
attributed his symptoms to possible sinusitis with otitis 
media, and since he could not afford to undergo further 
clinical evaluation and workup, such as a computerized 
tomography (CT) scan, that was the ultimate medical 
determination for the cause of his symptoms-at least at that 
particular time.  Thus, because he has not established his 
entitlement to service connection for the sinusitis and 
otitis media, including as part and parcel of his Meniere's 
Syndrome, that episode of lightheadedness and dizziness 
cannot be considered as favorable evidence in his current 
appeal as to the frequency that he experiences these 
symptoms.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

A VA physician who examined the veteran in August 1994, 
however, indicated that he was experiencing severe episodic 
vertigo, related to his Meniere's Disease, two to three times 
per month.  That VA examiner also indicated the episodes 
lasted anywhere from 30 minutes up to two hours.  Episodic 
dizziness also was diagnosed at the conclusion of a May 1996 
VA otolaryngological evaluation for compensation purposes.  
But during a more recent January 1997 VA otolaryngological 
evaluation, there did not appear to be any signs of active 
disease with regard to the vertigo episodes.  A VA 
otolaryngologist also subsequently indicated in a March 1997 
addendum to that evaluation that the symptoms associated with 
the veteran's Meniere's Disease, although chronic, were 
nonetheless "stable," meaning about the same as they had 
been in the past.  Furthermore, during an August 1999 
VA neurological evaluation, the veteran, himself, personally 
stated that none of his episodes of vertigo had been as bad 
as his first episode back in 1961.  He also went on to 
acknowledge that his most recent severe event, major episode, 
was in the Summer of 1996 (i.e., 3 years prior to that VA 
examination), when he had the sensation of spinning and 
became nauseated.  Since then though, according to him, he 
only had experienced a "few episodes" of spinning sensation 
and, even then, without becoming nauseated.  So for that past 
year, he said that he had experienced about 3 episodes total, 
which even he described as only "minor."  There also were 
no objective clinical indications during that examination of 
any cerebellar signs (including staggering, etc.), and the 
examining VA neurologist concluded the evaluation by stating 
that the veteran's symptoms apparently had stabilized 
and even had diminished over the years.

Although that VA examiner indicated the veteran only had 
experienced about 3 episodes of vertigo during that past year 
(from August 1998 to August 1999), that still means that he 
had experienced about 1 episode-albeit only minor, 
every 4 months on average (i.e., 12 months in 1 year divided 
by 3 episodes).  And the VA otolaryngologist who most 
recently examined the veteran in February 2001 indicated 
essentially the same thing, noting that he experiences 
attacks of vertigo "at least two times per month 
currently...," which actually is even slightly more often than 
previously indicated by the VA neurologist who examined him 
in August 1999.  And even though, admittedly, there was no 
clear evidence during the February 2001 VA neurological 
examination of peripheral vestibular disease, that apparently 
was because there are occasions when the veteran's symptoms 
wax and wane and, therefore, are actively present and other 
times not.  Fortunately, there is caselaw addressing this 
very issue, and it permits VA adjudicators to take this into 
consideration when rating a disability.  
See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (where the 
claim is for a disorder that is cyclical in the manifestation 
of its symptoms, the examination must be conducted during an 
"active stage" of the disease).  So there is a basis 
for increasing the veteran's rating to 60 percent, if his 
Meniere's Syndrome is collectively rated as a single entity 
under either the old or new criteria of Code 6205 because he 
has, at least, moderate overall impairment due to this 
condition and experiences attacks of vertigo within the one 
to four times a month range necessary for a rating at this 
higher level.

Clearly, though, the veteran does not have sufficient 
peripheral vestibular dysfunction or associated hearing loss, 
tinnitus, or dizziness/vertigo to warrant a rating higher 
than 60 percent-regardless of whether his disability is 
rated as a single collective entity under the old and new 
criteria of Code 6205 or, alternatively, if the individual 
component symptoms or rated separately under the old and new 
criteria of Codes 6100, 6260, and 6204.  He is receiving the 
highest possible ratings for his hearing loss and tinnitus, 
and he simply does not have sufficient peripheral vestibular 
dysfunction (considering its relative frequency, etc.) to 
warrant a rating higher than 60 percent, even if all 
reasonable doubt is resolved in his favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Furthermore, since he has been, at most, 60-percent disabled 
since establishing his entitlement to service connection for 
the Meniere's Syndrome, he cannot receive a "staged" rating 
for this condition or its associated symptoms, either.  
See Fenderson, 12 Vet. App. at 125, 126.

The facts of this case also do not present such an 
exceptional or unusual disability picture to warrant being 
referred to the Director of Compensation and Pension Service 
or other appropriate authority for consideration of a rating 
higher than 60 percent on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) (rating schedule applies unless 
exceptional or unusual circumstances "render application of 
the schedule impractical"); Fleshman v. Brown, 9 Vet. App. 
548, 552-53 (1996).  The governing norm in these types of 
cases is a finding, for example, that the veteran has been 
frequently hospitalized for treatment of the disability at 
issue or that it has caused marked interference with his 
employment (i.e., beyond that contemplated by his rating 
currently assigned).  The overwhelming majority of the 
veteran's treatment, however, has been on an outpatient 
basis, as opposed to as an inpatient.  And records show that 
he "retired" from his job as a carpenter and wood worker.  
Although he claimed, including during his video-conference 
hearing, that he retired because his Meniere's Syndrome 
became too severe to continue working, there is no objective 
medical or other evidence substantiating his allegation.  He 
also has a number of other unrelated health problems, too, 
due to various conditions like coronary artery disease (CAD) 
that are not service-connected and, therefore, cannot be 
considered in determining whether he is, in fact, 
unemployable as he alleges.


ORDER

A 60 percent rating is granted for Meniere's Syndrome with 
associated hearing loss, tinnitus, and dizziness, subject to 
the laws and regulations governing the payment of VA 
compensation.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

